Case 1:20-cv-00095-SPW Document11 Filed 08/27/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

KIM POTTER,
CV 20-95-BLG-SPW

Plaintiff,
VS. ORDER
ETHICON, INC., ef al.,

Defendants.

 

 

Defendants Ethicon, Inc. and Johnson & Johnson move for the admission of
Pamela L. Ferrell to practice before the Court in the above captioned matter with
Maxon R. Davis of Great Falls, Montana, designated as local counsel. The motion
complies with Local Rule 83.1(d).

IT IS SO ORDERED that Defendants Ethicon, Inc. and Johnson &
Johnson’s motion to admit Pamela L. Ferrell to appear pro hac vice (Doc. 10) is
GRANTED and she is authorized to appear as counsel with Maxon R. Davis
pursuant to L.R. 83.1(d) in the above captioned matter.

fh
DATED this 7 day of August, 2020. /
/] ?

Zo

 

“SUSAN P. WATTERS
United States District Judge
